DECISION OF DEFAULT
This matter is before the court on Plaintiff's Motion for Default, filed June 16, 2010.
Plaintiff filed its Complaint on April 20, 2010, challenging the value of property, identified as Account 00729616, established by the Clackamas County Board of Property Tax Appeals for the 2009-10 tax year. Included with Plaintiff's Complaint was a Certificate of Mailing certifying that a copy of the Complaint was served on Defendant via certified mail on April 15, 2010, to the following address:
  Carroll Family Rev L-Trust
  George Carroll, Trustee
  1301 314th Pl
  Ocean Park, Wa. 98640.
(Ptf's Compl at 3.) Plaintiff received a U.S. Postal Service Certified Mail Receipt signed by Martha Carroll. (Ptf's Mot for Default at 3.)
On April 22, 2010, the court mailed Notices of Filing to the parties. The Notices stated that "[t]he defendant in this case is required to respond to the complaint within 30 days of the date of this notice. Failure to respond within 30 days may result in the case being decided for the plaintiff." Defendant did not file an Answer or otherwise appear in the case.
On June 1, 2010, the court sent a letter to the parties stating that "[i]f by June 21, 2010, the court does not receive either a motion for default from Plaintiff or an answer from Defendant, *Page 2 
the court may dismiss Plaintiff's Complaint because Plaintiff failed to keep the matter moving forward through the court."
Plaintiff filed its Motion for Default on June 16, 2010, requesting that, pursuant to Tax Court Rule-Magistrate Division 6 D, the court enter a judgment in its favor valuing the subject property at $64,878, as requested in Plaintiff's Complaint.
After considering the matter, the court finds that Plaintiff's appeal should be granted and the 2009-10 real market value of Account 00729616 shall be $64,878. Now, therefore,
IT IS THE DECISION OF THIS COURT that Plaintiff's appeal is granted.
Dated this day of July 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Jeffrey S. Mattsonon July 9, 2010. The Court filed and entered this documenton July 9, 2010.